Abatement Order filed July 25, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00363-CV
                                   ____________

                   CHRISTINE JURZYKOWSKI, Appellant

                                        V.

  TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND THE
               CITY OF WEATHERFORD, Appellees


                   On Appeal from the 261st District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-006389

                             ABATEMENT ORDER

      On July 3, 2019, the appellant notified this court that the parties had reached
an agreement to settle the issues on appeal, and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 17, 2020. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM